Citation Nr: 0933946	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  04-28 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability.

2.   Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The veteran served on active duty from September 1985 to June 
1988.  The record shows he served in the Reserves until 1993.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in April 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, in which service connection for a 
seizure disorder, scar tissue on the brain, headaches, a left 
shoulder condition, scars on the head and body, and 
posttraumatic stress disorder (PTSD) (claimed as nerves, 
depression, mood swings, mental stress and memory loss) as 
residuals of the June 21, 1986 accident were denied, and in 
which service connection a right knee disability and a right 
ankle disability were also denied.

The veteran testified before the undersigned Veterans Law 
Judge in December 2007.  A transcript of the hearing is 
associated with the claims file.

This case was remanded in February 2008.  Subsequently, the 
RO issued a rating decision in March 2009 in which it granted 
service connection for PTSD and depression, evaluated as 50 
percent disabling effective in February 2002; service 
connection for degenerative joint disease of the right ankle, 
evaluated as 10 percent disabling effective in September 
2004; service connection for a seizure disorder and scar 
tissue on the brain, evaluated as 10 percent disabling 
effective in February 2002; service connection for headaches 
and memory loss, evaluated as 10 percent disabling effective 
from February 2002 to October 2008; service connection for 
memory loss (separate from headaches), evaluated as 10 
percent effective in October 2008; service connection for 
headaches (separate from memory loss), evaluated as zero 
percent disabling effective in October 2008; and service 
connection for scars on the head and body, evaluated as zero 
percent, effective in February 2002.

The issue of service connection for these disabilities is 
therefore no longer before the Board.  

The issue of service connection for a right knee disability 
addressed in the REMAND portion of the decision below is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

A preponderance of the evidence is against a finding that the 
Veteran manifests a left shoulder disability.


CONCLUSION OF LAW

The criteria for service connection for a left shoulder 
disability are not met.  38 U.S.C.A. § 1131, 1132, 5107(b) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any.  See 38 U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); 38 C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated in March 2002.  Although the notice provided did 
not address either the rating criteria or effective date 
provisions that are pertinent to the appellant's claim, such 
error was harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned with respect to this claimed condition.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the March 2002 letter and subsequent duty to assist 
letters, the RO included an explanation of VA's duty to 
assist in obtaining records and providing a medical 
examination or opinion where necessary.  The letters also 
requested that the appellant sign and return authorization 
forms providing consent for VA to obtain his private medical 
records and that the appellant submit any evidence that the 
claimed conditions existed from service to the present time, 
any treatment records pertaining to the claimed condition, 
and any medical evidence of current disability.

The May 2007 statement of the case and subsequent 
supplemental statements of the case provided the appellant 
with the relevant regulations for his service connection 
claim, including those governing VA's notice and assistance 
duties.  The May 2007 statement of the case based the denial 
for service connection for this claim on the rationale that 
the June 1986 fall from a truck in which the Veteran 
sustained extensive injuries and which the Veteran averred 
caused these disabilities was not in the line of duty.  

In a February 2008 decision, the Board held that the June 
1986 injuries were sustained in the line of duty, and 
remanded for further development the issue of service 
connection for the disabilities claimed as a result of this 
incident.

The RO issued a new duty to assist letter in March 2008.  
Following additional development and VA examination, the RO 
issued a rating decision in March 2009, granting the claims 
for PTSD and depression, degenerative joint disease of the 
right ankle, a seizure disorder and scar tissue on the brain, 
headaches and memory loss, memory loss as separate from 
headaches, headaches as desperate from memory loss, and scars 
on the head and body, as detailed above.  In a March 2009 
supplemental statement of the case, the RO provided the 
reason for denying the claims for a left shoulder condition; 
i.e., that the Veteran did not have a current shoulder 
disability.

The record shows that the appellant was represented by a 
Veteran's Service Organization and its counsel throughout the 
adjudication of the claims.  Overton v. Nicholson, 20 Vet. 
App. 427 (2006).  Thus, based on the record as a whole, the 
Board finds that a reasonable person would have understood 
from the information that VA provided to the appellant what 
was necessary to substantiate his service connection claim, 
and as such, that he had a meaningful opportunity to 
participate in the adjudication of his claim such that the 
essential fairness of the adjudication was not affected.  See 
Sanders v. Nicholson, 487 F.3d 881, 886 (Fed. Cir. 2007).

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 
S.Ct.1696 (2009) (Reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.)  See also Mayfield, 
supra. 

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, including private and VA treatment 
records, and accorded the Veteran VA examinations with 
opinions as to etiology of diagnosed conditions.  VA further 
afforded the veteran the opportunity to give testimony before 
the Board, which he did do.  

All other known and available records relevant to the issues 
on appeal have been obtained and associated with the 
veteran's claims file; and the veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.
II.  Service Connection

Service connection may be established for disability 
resulting from injury or disease incurred in service.  
38 U.S.C.A. § 1110.  Service connection connotes many 
factors, but basically, it means that the facts, as shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service.  
A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease in service.  See Pond v. West, 12 Vet. App. 341 
(1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for Veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
Veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also,  38 C.F.R. § 3.102.  When a Veteran seeks benefits 
and the evidence is in relative equipoise, the Veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

Service treatment records document complaints of and 
treatment for a left shoulder injury.  In addition, records 
of treatment immediately following the June 1986 accident and 
statements proffered by the Veteran's witness, his mother, 
reflect that the Veteran sustained injury to his shoulders.  
A report of medical examination at discharge is not of 
record.

Notwithstanding, VA and private medical records subsequent to 
discharge do not reflect complaints of or treatment for a 
left shoulder disability.  VA examination conducted in June 
2008 showed findings of range of left shoulder joint motion 
measured at zero to 180 degrees flexion and abduction with no 
pain, and of external and internal rotation from zero to 90 
degrees with no pain.  No additional limitation of motion was 
detected on repetitive use.  There was no loss of a bone or 
part of a bone, recurrent shoulder dislocation, inflammatory 
arthritis, or joint ankylosis.  Clinical findings showed no 
fracture, subluxation, significant arthritic findings, or 
other bony abnormality.  The impression was of a negative 
examination and the examiner diagnosed no left shoulder 
disability.  

Without a diagnosis of a left shoulder disability, or any 
findings or treatment for a left shoulder disability, service 
connection cannot be granted.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) ("in the absence of proof of a 
present disability, there can be no valid claim.").  See 
also Sanchez-Benitez v. West, 13 Vet. App. 282, 285 ("pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted."); 
dismissed in part and vacated in part on other grounds, 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).

The Veteran genuinely believes he has a left shoulder 
disability, and has offered his statements and testimony as 
to the presence of such disability.  The Board accepts his 
statements and testimony as true, but observes that as a 
layperson, lacking in medical training and expertise, the 
Veteran cannot provide a competent opinion on a matter so 
complex as the presence of a left shoulder disability and his 
views are of no probative value.  And, even if his opinion 
was entitled to be accorded some probative value, it is far 
outweighed by the detailed findings provided by the medical 
professionals who have treated him and have not diagnosed or 
observed a left shoulder disability.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The preponderance of the evidence is against a finding that 
the Veteran has a left shoulder disability; there is no 
benefit of the doubt to be resolved; and service connection 
for a left shoulder disability is not warranted.


ORDER

Service connection for a left shoulder disability is denied.



REMAND

The February 2008 remand directed VA examination to determine 
the etiology of any manifested right knee disability.  For 
the following reasons, the Board finds the June 2008 VA 
examination for joints and the January 2009 addendum to that 
examination to be inadequate for the purpose of adjudicating 
the claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007)

First, while the June 2008 VA examination report notes that 
the claims file and VA treatment records had been reviewed, 
the examiner stated that private medical records had not been 
reviewed.  In addition, the diagnosis is not clear.  In June 
2008, clinical findings showed no fracture, subluxation or 
other bony abnormality and no arthritic findings.  The 
impression was of a negative examination.  The examiner 
diagnosed right patellofemoral syndrome.  However, in a 
January 2009 addendum, he stated that there was early 
degenerative joint disease in the right knee joint.  

Second, there is some confusion as to the existence of a 
right knee injury during active service.  The Board is 
complicit in this confusion and seeks to clarify the matter.

In its February 2008 remand, the Board noted that the 
Veteran's witness, his mother, stated that the Veteran had 
received treatment for a right knee injury during active 
service.  This is incorrect.  The witness' statement, 
received in March 2003 from the Veteran's congressperson, 
states:

[The Veteran] went through Basic training 
at Fort Knox, Ky.  As basic neared down 
to a few days he hurt his knee pretty 
bad, so bad that they came closed (sic) 
to having him recycled.  But being 
determined as he was, he ran the miles 
that were required of him, and endured 
the physical pain and made it through 
graduating with the "Out Standing 
Soldier Award."

The statement did not distinguish between right and left 
knee.

Service medical records show that the Veteran was treated for 
a left knee twisting type injury that was incurred during a 
PT run in November 1985.  He was treated on the 5th and 14th.  
Clinical findings dated November 14 show the left knee was 
within normal limits.  

Service personnel records show the Veteran was in basic 
training from October through November 1985.  The left knee 
injury described in the service medical records is consistent 
with the timing of the Veteran's basic training.  While the 
Veteran's witness did not identify the knee injured, she 
stated the injury occurred during basic training.  

Records of treatment immediately following the June 1986 
accident reflect right 3+ patellar reflexes on the right as 
compared to 2+ on the left and weakness on the right, with 
injury apparently noted on the right leg, but no specific 
right knee injury.  The Veteran's mother stated that the 
Veteran was paralyzed on his right side.  However, there are 
no entries in the service treatment records concerning 
treatment for the right knee.  A report of medical 
examination at discharge is not of record.

Thereafter, it is not until 2000 that VA and private medical 
records document treatment for a right knee condition.

In the June 2008 VA examination report, the examiner 
diagnosed right patellofemoral syndrome and initially opined 
that this right knee disability was at least as likely as not 
the result of active service.  The examiner's rationale was 
that the Veteran injured his right knee during active service 
and continued to have symptoms related to these incidents.  
While it was not possible to tell definitively if his right 
knee conditions was related to his military service, it was 
at least as likely as not that it was.  However, in an 
addendum dated in January 2009, the examiner amended his 
opinion to state that there was no documentation in the 
service medication records of any right knee injury or 
treatment on active service.  While the Veteran demonstrated 
premature degenerative joint disease of his right knee, the 
examiner concluded that the etiology for this condition could 
only be supported by mere speculation.

The Board notes that the records showing emergency treatment 
immediately following the 1986 injury are private treatment 
records.

Accordingly, the Board finds that remand is again required in 
this case to determine the precise diagnosis of the right 
knee disability present, and to determine if such condition 
is in any way the result of the Veteran's active service, to 
include injury sustained during the June 1986 incident (when 
the Veteran fell from a truck) that resulted in right sided 
weakness.

Accordingly, the case is REMANDED for the following action:

1.  Return the June 2008 VA examination 
report and January addendum to the 
examiner who conducted it.  Ask the 
examiner to closely review the entire 
record and to prepare an addendum that:

a)	clarifies the diagnosis of right knee 
pathology, and 
b)	provides and opinion as to whether it 
is at least as likely as not that the 
manifested right knee disability is in 
any way the result of active service, 
including the June 1986 injury the 
Veteran sustained in the fall from the 
truck or,
c)	in the alternative, that the right 
knee pathology is the result of 
aggravation by the service-connected 
injuries that are the residuals of the 
1986 injury and fall from the truck, 
including the now service-connected 
right ankle disability.

If the examiner who conducted the June 
2008 VA examination and January 2009 
addendum cannot be found, or it is 
determined that another VA examination is 
necessary, schedule the veteran for 
examination by the appropriate medical 
professional to determine the nature, 
extent, and etiology of any right knee 
disability.  All indicated tests and 
studies should be performed. The claims 
folder, including all newly obtained 
evidence, the veteran's December 2007 
testimony before the undersigned Veterans 
Law Judge, and a copy of this remand, 
must be sent to the examiner for review 
in conjunction with the examination. 

The examiner(s) is/are requested to 
provide the following opinions:
i)	is it at least as likely as not that 
the manifested right knee disability 
is in any way the result of active 
service, including the June 1986 
injury the Veteran sustained in the 
fall from the truck , or
ii)	in the alternative, that the right 
knee pathology is the result of 
aggravation by the service-connected 
injuries that are the residuals of 
the 1986 injury and fall from the 
truck, including the now service-
connected right ankle disability.

All opinions expressed must be supported 
by complete rationale.  

2.  After undertaking any other 
development deemed essential, 
readjudicate the veteran's claim for 
service connection for a right knee 
disability with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand. If the decision remains adverse 
to the veteran, furnish him with an SSOC 
and afford a reasonable period of time 
within which to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The veteran need take no 
action until he is so informed. The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The Board intimates no opinion as to the ultimate 
outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


